Case: 14-20510      Document: 00512937335         Page: 1    Date Filed: 02/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                      No. 14-20510                                FILED
                                                                           February 13, 2015
                                                                             Lyle W. Cayce
LAWRENCE EDWARD THOMPSON,                                                         Clerk

                                                 Plaintiff-Appellant

v.

ADRIAN GARCIA;              UNKNOWN           BUILDING         MAJOR;        SERGEANT
LEACHMAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3212


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lawrence Edward Thompson, Texas prisoner # 155240, moves for leave
to proceed in forma pauperis (IFP) to appeal the district court’s dismissal
without prejudice of his 42 U.S.C. § 1983 complaint pursuant to the three-
strikes provision of 28 U.S.C. § 1915(g), the denial of his motion for relief from
judgment, and his subsequent motion for reconsideration of the denial of the
motion for relief from judgment. Thompson’s notice of appeal was timely only


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20510     Document: 00512937335       Page: 2   Date Filed: 02/13/2015


                                  No. 14-20510

as to the denial of his motion for reconsideration. See FED. R. CIV. P. 59(e) and
60(b); FED. R. APP. P. 4(a); Trinity Carton Co. v. Falstaff Brewing Corp., 816
F.2d 1066, 1069 (5th Cir. 1987). Accordingly, insofar as Thompson is appealing
from the dismissal of his § 1983 complaint and his appeal of the denial of his
motion for relief from judgment, we lack jurisdiction. See FED. R. APP. P. 4(a);
Bowles v. Russell, 127 S. Ct. 2360, 2364 (2007).
      Although we have jurisdiction to consider Thompson’s appeal from the
district court’s denial of his motion for reconsideration, that appeal is frivolous.
Under § 1915(g), a prisoner may not proceed IFP in a civil action or in an appeal
of a judgment in a civil action if he has, on three or more occasions during his
incarceration, brought an action or appeal that was dismissed as frivolous or
for failure to state a claim, unless the prisoner is under imminent danger of
serious physical injury. Thompson has failed to demonstrate that he was
under imminent danger of serious physical injury at the time that he sought
to file his complaint in the district court, proceed with his appeal, or move to
proceed IFP. See § 1915(g); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998).
Accordingly, Thompson’s motion for leave to proceed IFP is DENIED, and the
appeal is DISMISSED in part for lack of jurisdiction, Bowles, 127 S. Ct. at
2364, and in part as frivolous, see 5TH CIR. R. 42.2; Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).




                                         2